        Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLINI,

                             Plaintiff,

                      -v.-                               19 Civ. 7385 (KPF)

N COPORATION, NICHOLAS S. PRITZKER,                            ORDER
SHIYANG HUI, and TIPSY SHANGHAI
RESTAURANT MANAGEMENT, INC.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Order dated March 27, 2020, the Court imposed sanctions against

Defendants for their repeated failures to abide by the Court’s discovery orders.

(Dkt. #39). The Court granted sanctions in the form of requiring Defendants to

pay the attorneys’ fees that Plaintiff’s counsel had billed in connection with

each of Plaintiff’s letter motions for sanctions, and ordered Plaintiff to file an

accounting of hours billed. (Id.). Plaintiff submitted his first application for

attorneys’ fees on April 24, 2020. (Dkt. #42). Defendants submitted an

opposition on May 4, 2020 (Dkt. #46), and Plaintiff replied to defendants’

opposition on May 21, 2020 (Dkt. #50). In Plaintiff’s May 21, 2020 reply,

Plaintiff highlighted key discovery that Defendants continued to withhold from

Plaintiff, including nearly all discovery from defendant N Corporation. (Dkt.

#50). In fact, over the course of two status conferences with the Court — the

first on May 26, 2020, and the second on June 3, 2020 — it became clear that

counsel for Defendants, Mr. Oliver Zhou, (i) never communicated with any

representative from N Corporation about his purported representation of
        Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 2 of 6




N Corporation in this matter and (ii) never communicated with N Corporation

about complying with N Corporation’s discovery obligations, despite

representing to the Court and to Plaintiff that he served as counsel for

N Corporation and that he was complying with (or attempting to comply with)

N Corporation’s discovery obligations. (See Minute Entry for June 3, 2020; see

also Dkt. #53). Thus, on June 5, 2020, Plaintiff requested leave to supplement

his application for attorneys’ fees due to Defendants’ continued failure to obey

the Court’s discovery orders (Dkt. #51), which request the Court granted on

June 23, 2020 (Dkt. #54). On June 26, 2020, Plaintiff submitted a

supplemental accounting of attorneys’ fees. (Dkt. #57). Defendants did not file

an opposition by the July 20, 2020 deadline. However, new counsel for

Defendants appeared on July 9, 2020, and on July 27, 2020, Defendants’ new

counsel requested an extension of time to file an opposition to Plaintiff’s

supplemental accounting. (Dkt. #61). The Court granted Defendants’ request

for an extension on July 28, 2020 (Dkt. #62), and Defendants filed their

opposition on August 7, 2020 (Dkt. #65).

      The Court has already made the requisite factual findings and imposed

sanctions in the form of attorneys’ fees against Defendants for Defendants’

failure to obey the Court’s discovery orders. (Dkt. #39). Now, the Court further

finds that the conduct that gave rise to the sanctions imposed against

Defendants is due almost entirely to Mr. Zhou’s bad faith conduct: specifically,

his misrepresentation to the Court and Plaintiff that he represented

N Corporation from the time he appeared as counsel in this case on

                                        2
        Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 3 of 6




January 28, 2020 (see Minute Entry dated January 28, 2020), until his motion

to withdraw dated June 17, 2020 (see Dkt. #52; see also Minute Entry dated

June 3, 2020). Therefore, the Court believes that the sanctions previously

entered against Defendants should be borne principally, if not exclusively, by

Mr. Zhou. The Second Circuit has explained that, “under basic principles of

due process”:

            [a]n attorney whom the court proposes to sanction must
            receive specific notice of the conduct alleged to be
            sanctionable and the standard by which that conduct
            will be assessed, and an opportunity to be heard on that
            matter, and must be forewarned of the authority under
            which sanctions are being considered, and given a
            chance to defend himself against specific charges.

Wilson v. Citigroup, N.A., 702 F.3d 720, 725 (2d Cir. 2012) (internal quotation

marks omitted) (quoting Sakon v. Andreo, 119 F.3d 109, 114 (2d Cir.1997)). In

this Order, the Court therefore provides Mr. Zhou with “the specific notice”

required and authorizes Mr. Zhou to be heard on the matter. Id.

      The Court has “inherent power to supervise and control its own

proceedings and to sanction counsel or a litigant for bad-faith conduct.”

Sussman v. Bank of Israel, 56 F.3d 450, 459 (2d Cir. 1995); see also 28 U.S.C.

§ 1927 (“Any attorney ... who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.”). Generally speaking, “[i]mposition of sanctions

under a court’s inherent powers requires a specific finding that an attorney

acted in bad faith,” and such sanctions “are appropriate only if there is clear


                                        3
        Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 4 of 6




evidence that the conduct at issue is [i] entirely without color and [ii] motivated

by improper purposes.” Wolters Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d

110, 114 (2d Cir. 2009); but see United States v. Seltzer, 227 F.3d 36, 41 (2d

Cir. 2000) (“[T]he inherent power of the district court also includes the power to

police the conduct of attorneys as officers of the court, and to sanction

attorneys for conduct not inherent to client representation, such as, violations

of court orders or other conduct which interferes with the court’s power to

manage its calendar and the courtroom without a finding of bad faith.”).

Similarly, before imposing sanctions under 28 U.S.C. § 1927, a court “must

find clear evidence that [i] the offending party’s claims were entirely meritless

and [ii] the party acted for improper purposes.” Revson v. Cinque & Cinque,

P.C., 221 F.3d 71, 79 (2d Cir. 2000) (internal quotation mark omitted) (quoting

Agee v. Paramount Commc’ns Inc., 114 F.3d 395, 398 (2d Cir. 1997)); see

generally Sorenson v. Wolfson, 683 F. App’x 33, 37 (2d Cir. 2017) (summary

order) (discussing sanctions imposed under the inherent powers doctrine and

28 U.S.C. § 1927).

      The root cause of Defendants’ repeated failure to comply with the Court’s

discovery orders is Mr. Zhou’s bad faith misrepresentations to the Court that :

(i) he represented N Corporation; (ii) he was in contact with N Corporation in

the course of his purported representation of that party; and (iii) he was

diligently working with representatives from N Corporation to comply with

N Corporation’s discovery obligations. These misrepresentations prevented

Plaintiff from getting discovery from N Corporation; caused Defendants to

                                         4
        Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 5 of 6




violate multiple discovery orders issued by this Court; caused Plaintiffs to seek

sanctions; and are ultimately to blame for N Corporation’s failure to comply

with the Court’s discovery orders to this day.

      Specifically, over the course of nearly five months, Mr. Zhou continued,

baselessly, to hold himself out as N Corporation’s counsel despite having no

communication with any N Corporation agent, receiving no documents or other

discovery from N Corporation, and failing to investigate or confirm whether he

in fact represented N Corporation. Indeed, it strains credulity to believe that

Mr. Zhou could claim in good faith to represent a client for nearly five months

without ever speaking to the client, especially during active discovery. Even

worse, Mr. Zhou’s continued assertions to the Court and Plaintiff that he was

in contact with officials from N Corporation to produce discovery — in response

to multiple discovery orders from this Court — were plainly in bad faith given

that Mr. Zhou had not, at any point, spoken to any agent of N Corporation

about discovery or any other issue. Furthermore, Mr. Zhou’s five-month-long

misrepresentation greatly disrupted this case, delaying discovery for several

months and forcing the Court and the parties to waste time and resources on

motions to compel discovery and to impose sanctions.

      In his motion to withdraw, Mr. Zhou belatedly claimed that he believed

that he represented N Corporation because Defendant Shiyang Hui “insisted

that [Mr. Zhou] represent him, Tipsy Shanghai and N Corp as a tying package

while refusing to pay the legal fees.” (Dkt. #53 at 1). Even if it were true that

Mr. Zhou initially believed that he represented N Corporation, Mr. Zhou’s

                                         5
         Case 1:19-cv-07385-KPF Document 68 Filed 08/28/20 Page 6 of 6




persistence in this misrepresentation for nearly five months would still amount

to bad faith, because even after he was repeatedly ordered to produce discovery

on behalf of N Corporation, he still failed to contact N Corporation, much less

confirm that he represented N Corporation or that N Corporation was going to

produce documents to comply with the Court’s discovery orders. Cf. Zubulake

v. UBS Warburg LLC, 229 F.R.D. 422, 424 (S.D.N.Y. 2004) (“Lawyers and their

clients need to communicate clearly and effectively with one another to ensure

that litigation proceeds efficiently. When communication between counsel and

client breaks down, conversation becomes ‘just crossfire,’ and there are usually

casualties.” (citation omitted)).

      As set forth above, the Court believes there is sufficient basis to impose

sanctions against Defendants’ former counsel, Oliver Zhou, in the form of

attorneys’ fees incurred by Plaintiff’s counsel in connection with each of

Plaintiff’s letter motions for sanctions, up until June 17, 2020, when Mr. Zhou

corrected his prior misrepresentation to the Court. (Dkt. #52, 53). In order to

give Mr. Zhou an opportunity to be heard on the matter, Mr. Zhou may file a

response not to exceed ten pages, on or by September 9, 2020. Plaintiff may

file a reply not to exceed five pages, by September 23, 2020.

      SO ORDERED.

Dated:       August 28, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        6
